Citation Nr: 0414613	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from April 1980 to 
April 1984.  

The present matter comes before the Board of Veterans' 
Appeals on appeal of a June 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in July 2003, 
and the RO issued a statement of the case (SOC) in August 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2003.  

In April 2004, following certification of her appeal by the 
RO, the veteran submitted additional evidence to the Board.  
The additional evidence consists of a statement from the 
veteran's mother concerning the veteran's personality and 
behavior prior to and subsequent to service.  The veteran did 
not waive initial RO review of the evidence.  The Board 
accepts the evidence submitted by the veteran for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Service medical records reflect no evidence of any 
psychiatric disorder; on service separation examination, the 
veteran's psychiatric evaluation was normal.  

3.  Medical opinions of record diagnose the veteran as 
suffering from PTSD as a result of claimed in-service sexual 
assault.  

4.  There is reasonable doubt as to whether the veteran's 
claimed in-service sexual traumas actually occurred.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

With respect to the veteran's claim, considering the record 
in light of the above, and in view of the favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.  




II.  Background

A review of service medical records reflects no diagnosis or 
treatment for stress related symptoms, or a psychiatric 
disorder.  There are no clinical or in-patient medical 
records for the veteran's period of basic training associated 
with the service medical records in the claims file.  A March 
1981 periodic Report of Medical Examination reflects a 
notation of "lost records."  An associated March 1981 
Report of Medical History reflects the veteran's report that 
she was treated at Fort Jackson for bronchitis, although no 
date with respect to that treatment was given.  

A review of the personnel records reflects that under Section 
II of the veteran's DA Form 20 (Personnel Classification 
Record), the veteran was noted not to have completed a six-
week course identified as "LC 11 (71D)" or a subsequent 
eight-week course identified as "ADMIN 71L SP".  The 
veteran took both courses in 1980.  A notation in Section V 
reflects, "[service member] academic drop from 71L10[,] 17 
Oct 80".  It was also noted, "academic drop from 71D10".  
Additional review of the veteran's personnel records reflects 
two notation periods for basic training under Section VII.  
The periods include April 18, 1980, to June 25, 1980, and 
from June 25, 1980, to July 25, 1980.  The veteran was also 
noted to have had Advanced Individual Training (AIT) at Fort 
Jackson, South Carolina from September 5, 1980, to October 
27, 1980; and at a training command in Alabama from November 
2, 1980, to December 16, 1980.  She subsequently began 
training at Ft. Lewis, Washington on January 13, 1981, which 
she completed.  

In January 2003, the veteran filed an application for 
benefits (VA Form 21-526), claiming service connection for 
PTSD.  She reported the disability began in April 1980 and 
that she had first sought treatment in October 2002 at the VA 
Medical Center (VAMC) in Durham, North Carolina. 

In a statement associated with her application, the veteran 
reported that her PTSD was the result of being harassed and 
raped by her drill sergeant.  In particular, the veteran 
indicated that the drill sergeant had put his hand over her 
mouth and forced her to the floor in a base laundry room.  
She recounted that the drill sergeant had told her that no 
one would believe her if she reported him.  In addition, the 
veteran reported that as a result of being raped, she was 
"recycled," i.e., held back, in her recruit training for 
failure to meet certain specified qualification standards.  
Furthermore, the veteran reported experiencing psychiatric 
symptomatology associated with trauma from the incident.  

An October 2002 Durham VAMC mental health clinic note 
reflects the veteran's report of problems at work and in 
relationships with men.  The veteran indicated that she 
became tense working on the male ward in a nursing home, and 
tried to avoid working there.  The veteran also reported that 
she was unable to engage in a long-term relationship with a 
man, although she was interested in doing so.  She indicated 
that she married in 1991, but that the relationship had 
recently ended due to her inability to engage in normal 
sexual activity.  She reported that being touched by her 
husband had made her tense.  The veteran denied any abuse in 
her marriage or in her childhood.  Furthermore, the veteran 
indicated that her problems with intimacy were associated 
with a sexual assault in service and that since 1995 she had 
increased flashbacks about the incident.  She recounted 
having been followed into the laundry room by an "officer" 
and touched in a sexual manner, and that an attempt had been 
made to sexually penetrate her from behind.  The veteran 
indicated that somebody walking into the laundry room had 
interrupted the act.  She reported that she never told anyone 
of this incident.  The VA physician's diagnosis included PTSD 
after a military sexual trauma (MST) and major depressive 
disorder.  

The report of a January 2003 Women's Health Clinic 
psychiatric evaluation reflected the veteran's reported 
history of sexual assault in service.  The veteran indicated 
that during basic training her drill sergeant asked her for 
sexual favors and raped her on two occasions.  She reported 
that he had requested that she perform oral sex on him and 
when she refused he had hit her.  The veteran reported that 
on another occasion, she had been doing laundry when the 
drill sergeant came into the laundry room, locked the door 
and forced himself on her.  She stated that he threatened her 
and repeatedly told her that no one would believe her since 
she was just an "enlistee."  Additionally, the veteran 
reported that the assaults interfered with her ability to 
perform as a soldier and led to her being moved to a 
different unit.  Reportedly, in her second unit, the sergeant 
repeatedly requested sexual favors which led her to 
subsequently leave the military much sooner than she had 
planned.  The veteran reported that since the in-service 
sexual traumas, she had had significant difficulty in 
relationships due to fears about intimacy or being touched by 
a man.  The veteran shared that this had caused both of her 
marriages to fail.  She denied any childhood trauma of any 
type, and reported having been socially outgoing before being 
assaulted.  The diagnosis was chronic, untreated PTSD 
secondary to repeated military sexual traumas.  

In a February 2003 statement, the veteran related the events 
surrounding her claimed sexual assaults in service.  She 
indicated that she had come from a good, supportive family 
and as a result of being assaulted she felt like damaged 
goods.  The veteran also recounted that she had been recycled 
because she couldn't qualify with her weapon on the gun 
range.  She attributed this to difficulties with 
concentration.  Additionally, the veteran reported that she 
believed no one would believe her because she knew of another 
woman in the Army who had complained and she had been forced 
out of the service.  The veteran reported that she was 
worried the same thing would happen to her.  

A March 2003 clinic note reflects the doctor's impression of 
persistent symptoms of PTSD especially in the realm of 
avoidance and isolation from most social interactions and 
contacts.  It was noted that impaired relationships was also 
a major issue for the veteran, and interactions with males 
often triggered anger.  

An April 2003 social work clinic note reflects that the 
veteran was very interested in beginning individual treatment 
after assurance that she would not be reviewing her trauma, 
but working on living more effectively and not having the 
trauma symptoms take over her life.  

A May 2003 QTC fee-basis examination notes the veteran's 
complaints of being sexually assaulted and harassed by her 
drill instructor.  She reported that the incident had a very 
significant impact on her, and that as a result of the rape 
she did not have any interest in sex.  The veteran indicated 
that she had flashbacks of the assault if she did have sex, 
and as a result, both of her marriages had ended in divorce.  
The veteran related that she felt very unsafe around men, and 
at work she usually had one of her co-workers with her when 
she had to care for a male patient.  The examiner's diagnosis 
was chronic PTSD.  The examiner noted that when the veteran 
discussed the rape, she became very tearful and withdrawn due 
to the emotional response that she had for the incident.  The 
examiner reported that the veteran definitely did undergo 
some trauma when she was in the military, and this would be 
the cause of her PTSD.  

A June 2003 clinic note reflects the veteran's report of 
experiencing trauma-related body memories and pain, which 
were triggered by hearing about a sexual assault in her 
community.  

In a July 2003 statement, the veteran stated that following 
the sexual assault incident, she was admitted to Fort Jackson 
Hospital and stayed three days.  

A July 2003 clinic note reflects discussion between the 
treating staff psychologist and the veteran with respect to 
her VA claim.  The veteran reported that she could not 
identify anyone who might be able to provide information to 
support her claim.  She indicated that she had been assigned 
to three different AITs (Advanced Infantry Training) because 
she was unable to concentrate well enough to learn new jobs 
after the rape.  The veteran reported that she had never told 
her parents about the rape and didn't wish to discuss it with 
them now.  

An August 2003 statement from the director of the Durham VAMC 
Women's Mental Health program reflected the veteran's 
increased PTSD symptomatolgy as a result of a sexual assault 
in service.  

In February 2004, the veteran's mother submitted a statement 
in support of the veteran's claim.  It was reported that the 
veteran had been very outgoing and social prior to service, 
had done well in school, participated in volunteer work, and 
cared very much about her appearance.  The veteran reportedly 
had called her mother on a weekly basis during her first 
couple of weeks of basic training and had been very excited 
about being in the Army.  The veteran's mother noted that 
subsequently the calls became less frequent and when the 
veteran did call she didn't sound very good and would often 
cry on the phone.  It was also noted that the veteran's 
letters home, which had usually been three pages long, were 
reduced to a half a page.  The veteran's mother further noted 
that when the veteran came home on leave, she had seemed 
confused and very withdrawn.  The veteran never attempt to 
call any of her friends, but instead stayed in her room most 
of the time, didn't eat that much, would not sleep in her own 
bed, and lost all interest in keeping up her appearance.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection for PTSD requires (1) a current 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f). The Board notes that in March 2002, 
38 C.F.R. § 3.304(f) was amended, effective March 7, 2002, 
with respect to claims based on personal assault.  See 67 Fed 
Reg. 10330-10332 (March 7, 2002); 38 C.F.R. § 3.304(f)(3) 
(2003).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If VA determines the veteran 
engaged in combat with the enemy and her alleged stressor is 
combat-related then her lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki, 6 Vet. App. 
91, 98 (1993).  

If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates her testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In this case, the veteran served during a period of peacetime 
from April 1980 to April 1984 in the United States.  Hence, 
she did not engage in combat, and her alleged stressors are 
not related to combat.  Furthermore, the veteran is not 
claiming her stressors are related to combat.  Accordingly, 
the veteran's lay statements, alone, are insufficient to 
establish the occurrence of her stressors; rather, 
corroborating evidence is needed to support the claim for 
service connection.  

The Board recognizes that the present case, which involves 
allegations of sexual assault, falls within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, service 
records may not contain evidence of personal assault, and 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, making it difficult to obtain direct evidence, and 
requiring that the alternative evidence be sought.  Id. 

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

The record reflects that the veteran has several diagnoses of 
PTSD related to claimed in-service sexual assault.  Hence, 
the first and third criteria of 38 C.F.R. § 3.304(f) are met.  
The question that remains, however, is whether there is 
credible evidence that the claimed in-service stressful 
experiences actually occurred.  

The Board notes that, in this case, there is nothing in the 
record that directly or definitely establishes the veteran's 
reported history or statements concerning her claimed 
stressors-repeated sexual traumas in service.  However, 
considering the totality of the evidence in view of 38 C.F.R. 
§ 3.304(f)(3) and VA's Adjudication Procedural Manual, M21-1, 
Part III, 5.14(d), the Board finds that the record raises at 
least a reasonable doubt that the claimed in-service events 
underlying the diagnoses of PTSD in this case occurred.  

As the veteran did not report the sexual traumas experienced 
in service to anyone, there is no direct evidence of this 
nature to establish the occurrence of any such events.  The 
Board also points out that the veteran's report that she was 
treated at Fort Jackson following claimed sexual assault 
during basic training has not been substantiated.  There are 
no clinical or in-patient medical records for her basic 
training period associated with the service medical records 
in the claims file.  As noted above, it appears those records 
have been lost.  

However, the Board also notes that the veteran's personnel 
records appear to indirectly support her contention that she 
had problems with concentration after claimed sexual assault, 
and, as a result, she was held back in her training.  Such 
sequence of events also would appear to be consistent the 
letter from the veteran's mother, in which she described the 
changes in personality and behavior of the veteran during and 
following basic training.  The Board also points out that the 
veteran has consistently mentioned in-service sexual assault 
to medical examiners for evaluation and/or treatment 
purposes-not just in connection with her claim for 
benefits-which also tends to add credibility to her 
assertions.  

Furthermore, the Board notes that, while, as a general rule, 
contemporaneous medical evidence, alone, cannot establish the 
occurrence of a claimed in-service stressor, here, the May 
2003 QTC examiner's assessment that the veteran had 
definitely experienced "some trauma" while in the military 
apparently was based on the veteran's documented medical 
history as well as consideration of the veteran's behavior 
during the examination; that examiner specifically noted that 
the veteran become tearful and withdrawn due to an emotional 
response when discussing claimed service-related sexual 
assault.  Such opinion-though not entirely definitive in 
establishing the occurrence of the specific in-service 
traumas of which the veteran now complains-also tends to 
support the occurrence of the veteran's claimed in-service 
sexual experiences.  See 38 C.F.R. § 3.304(f)(3) (authorizing 
VA to obtain a medical opinion based on review of the various 
documentation of record as a means of attempting to establish 
the occurrence of a stressor involving personal assault).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, with resolution of all 
reasonable doubt in the veteran's favor on the question of 
whether there is credible evidence that the claimed in-
service stressors actually occurred, the Board finds that the 
criteria for a grant of service connection for PTSD, based on 
personal assault, are met.  See 38 C.F.R. § 3.304(f).  




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



